IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2689 Disciplinary Docket No. 3
                                :
                 Petitioner     :           No. 216 DB 2019
                                :
           v.                   :           Attorney Registration No. 90686
                                :
MARKO DAVID MAYLACK,            :           (Out of State)
                                :
                Respondent      :




                                       ORDER

PER CURIAM
      AND NOW, this 27th day of May, 2020, upon consideration of the Recommendation

of the Three-Member Panel of the Disciplinary Board, the Joint Petition in Support of

Discipline on Consent is granted, and Marko David Maylack is suspended on consent

from the Bar of this Commonwealth for a period of two years, retroactive to February 5,

2020. Respondent shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to

the Disciplinary Board. See Pa.R.D.E. 208(g).